Citation Nr: 1637833	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities of the right ankle and Achilles' tendon, right knee, and left calf.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Air Force from May 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was later transferred to the North Little Rock RO.

In May 2015, the Board remanded this matter for further evidentiary development.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  In this case, because the Board's remand instructions of May 2015 have not been complied with, the Board will remand for a VA medical examination of the Veteran's low back.

The May 2015 remand called for, in part, a VA examination of the Veteran's low back.  The order specifically referred to an examination, stating that the Veteran's "e-folder must be made available to the examiner in connection with the examination."  (emphasis added).  It appears that a VA examination was subsequently scheduled for March 15, 2016, but was canceled because VA was "unable to contact Veteran."  See VA record of April 2016.  There is no record that VA notified the Veteran as to the examination date and time.  The Veteran states that he was not so notified.  See appellate brief of September 2016.

Because the development called for by the May 2015 remand order has not been performed, this matter must be remanded.  The Veteran should be scheduled and notified for a VA examination to determine the nature and etiology of his low back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any VA treatment records of the Veteran dating from May 2016 to the present.

2. Request that the Veteran identify all non-VA healthcare providers who have treated him for his low back.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record to ensure that complete records from these providers are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, 1) notify the Veteran as to the specific records that VA is unable to obtain, 2) briefly explain the efforts that were made to obtain those records, and 3) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA medical examination with an orthopedist to determine the nature and etiology of his back disability.  The Veteran's claims folder must be made available to, and reviewed by, the examiner.
All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to review the pertinent evidence, including the Veteran's assertions, to provide a current diagnosis and to specifically address:

a. Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's back disorder had its onset during service, became manifest within a one-year period following discharge from service, or is otherwise causally related to any event of the Veteran's active service, to include the Veteran's account of falling into a hole during active service.  See VBMS, document labeled Third Party Correspondence, receipt date 8/9/2012, page 1;

b. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's back is order is due to, or caused by, his service-connected disabilities of: 1) trauma injury, right ankle with chronic strain and light bow in Achilles' tendon; 2) chronic sprain, right knee post surgical repair; or 3) traumatic injury, left calf, muscle group XI;

c. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's back disorder has been aggravated by his service-connected disabilities of: 1) trauma injury, right ankle with chronic strain and light bow in Achilles' tendon; 2) chronic sprain, right knee post surgical repair; or 3) traumatic injury, left calf, muscle group XI.  Aggravation is a permanent worsening of the condition beyond its natural progression.  The Veteran alleges specifically that an abnormal gait, balance, and stance caused by service-connected disabilities have caused or aggravated his low back disorder.  See VBMS, document labeled Correspondence, receipt date 3/19/2015, page 2.

d. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to one or more service-connected disabilities.

The examiner must provide a full rationale that explains the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is advised that a lack of in-service documentation of an injury cannot serve as the sole basis for a negative finding.  The Veteran's contentions must be considered and weighed in determining whether a nexus exists between service and a currently diagnosed disorder.  Consideration must be given to the Veteran's account of any in-service injury and the symptoms he has experienced, including recurrent symptoms following service.
4. If the examiner's report that does not comply with the above instructions, return the report to the examiner for any necessary action.

5. Upon completion of the above development and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford the requisite opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


